Per Curiam.
Robert Willis was charged with reckless driving. His trial, without a jury, resulted in a finding of guilt.
One question is presented. In a criminal trial, without jury, may arrests for other offenses disposed of by forfeiture of bail be considered in judging a defendant’s credibility? The trial judge believed that such evidence should be considered.
*185We disagree. Only convictions of other crimes may be considered as affecting a criminal defendant’s credibility. RCW 5.60.040; RCW 10.52.030; State v. McVeigh, 35 Wn.2d 493, 214 P.2d 165 (1950). A decision to forfeit bail is not tantamount to an admission of guilt.
Reversed and remanded for a new trial.